Banke, Judge.
The appellant was convicted of eight counts of first-degree forgery based on the testimony of eleven eyewitnesses who identified him as having passed a total of eight forged checks at various retail establishments. Three of these checks were made payable to B. W. Roberts, and the indictment listed this name as an alias used by the appellant. Over the appellant’s objection that the evidence lacked either relevance or a proper foundation, the state introduced a current Georgia driver’s license bearing the appellant’s photograph and issued in the name of James Cullen Roberts. On appeal, the appellant contends that the evidence was insufficient to support the verdict and that the court erred in admitting the driver’s license. Held:
1. The appellant’s argument with respect to the sufficiency of the evidence amounts to nothing more than a reassertion of his alibi defense, combined, with an attack on the credibility of the state’s witnesses. These were clearly matters for the jury to resolve. The evidence was amply sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt on each of the eight counts. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).
2. The driver’s license was relevant both to show that the appellant had used the name Roberts in the past and, since it listed his weight as “235,” to rebut his testimony that he had never weighed more than 208 pounds. The contention that the state failed to *642establish an adequate foundation is without merit, as the appellant himself identified the exhibit as being a driver’s license bearing his picture, and he raised no issue as to its authenticity.
Decided December 3, 1982.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, C. Paul Rose, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.